Citation Nr: 1016201	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-22 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Whether a December 1986 rating decision, in which the RO 
denied service connection for bipolar affective disorder, 
acute adjustment disorder, and post menstrual syndrome 
("acquired psychiatric disorders"), involved clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Attorney Kenneth M. Carpenter, 
Esq.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1980 to January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii, which denied any clear and unmistakable error in the 
December 1986 RO decision.

The Veteran first claimed CUE of the December 1986 rating 
decision in December 1994.  The RO issued a rating decision 
in February 1995 finding no CUE in the December 1986 rating 
decision.  

Following a review of the evidence, the Board issued a 
decision in March 2001 denying the claim of CUE of the 
December 1986 rating decision.  The appellant was notified of 
this action and appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In an August 2003 decision, the Court affirmed the Board's 
March 2001 decision.


FINDINGS OF FACT

1.  In a December 1986 decision, the RO denied service 
connection to three acquired psychiatric disorders.  The 
Veteran received notice of this decision and did not appeal.

2.  In a February 1995 rating decision, the RO denied a claim 
filed in December 1994 claiming CUE in the December 1986 
rating decision.  

3.  In a March 2001 decision, the Board denied any finding of 
CUE in the December 1986 rating decision.  

4.  In an August 2003 decision, the Court affirmed the 
Board's decision that the December 1986 RO decision did not 
contain CUE.


CONCLUSION OF LAW

The Court's August 2003 affirmance of the Board's March 2001 
decision precludes the Board from issuing a decision on the 
merits of the appellant's December 2005 motion alleging CUE 
in the December 1986 RO decision; therefore, her motion must 
be dismissed.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 
C.F.R. § 20.1400(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 1986 decision, the RO denied the appellant's 
claim seeking service connection for acquired psychiatric 
disorders.  The appellant was notified of this decision and 
did not file a notice of disagreement.

In December 1994, the appellant filed a claim of CUE in the 
December 1986 decision.  The RO denied the claim for CUE in a 
February 1995 decision.  The appellant timely filed an appeal 
to the Board.

In a March 2001 decision, the Board denied the appellant's 
motion for CUE in the December 1986 RO decision.  The 
appellant appealed this decision to the Court.

In an August 2003 decision, the Court affirmed the Board's 
March 2001 decision that the December 1986 RO decision did 
not contain CUE.

The Board is precluded from adjudicating a motion for CUE of 
any Board decision that has subsequently been decided by the 
Court.  See 38 C.F.R. § 20.1400(b). Where the Court affirms a 
determination by the Board on a particular issue, the Board's 
decision is replaced by the Court's decision on that issue 
and, thus, there is no longer a Board decision that is 
subject to revision based on CUE.  See Disabled American 
Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see 
also May v. Nicholson, 19 Vet. App. 310 (2005).  

Because the issue of any CUE in the December 1986 RO decision 
has already been decided by the Board and subsequently 
affirmed by the Court, the Board is precluded from 
adjudicating a new motion for CUE of the same RO decision.  
Hence, because the August 2003 Court decision affirmed the 
Board's March 2001 decision, the Board must dismiss the 
appellant's December 2005 motion alleging CUE in the RO's 
December 1986 decision, as a decision on that motion is 
precluded as a matter of law.

The Board notes that the Veteran and her representative have, 
in support of this claim, cited entitlement to an effective 
date earlier than April 16, 1991 for the award of service 
connection for her psychiatric disability.  Specifically, the 
Veteran's representative contends that the Veteran merits an 
effective date of May 1986, when she filed the original claim 
of service connection which was denied in the December 1986 
RO rating decision.  The Veteran was awarded service 
connection for a psychiatric disability effective April 16, 
1991, the date of her reopened claim, in the March 2001 Board 
decision cited above.  The award was enacted by a subsequent 
March 2001 rating decision.

In the August 2003 Court decision, the Court stated that 
"there is no basis for assigning to a specific rating an 
effective date earlier than the effective date of the award 
for service connection and ... the BVA assigned to the 
appellant's 100% rating an effective date as of the effective 
date of her award of service connection."  

The Veteran did not initiate an appeal with regard to the 
effective date assigned.  As such, the March 2001 decisions 
are final and can only be revised on the basis of CUE.  See 
38 U.S.C.A. § 7105(b)(1); see also Rudd v. Nicholson, 20 Vet. 
App. 296, 299 (2006) (holding that a free-standing claim for 
an earlier effective date as to a previous final decision is 
not authorized by law).  Because the proper effective date 
for an award based on a claim to reopen can be no earlier 
than the date on which that claim was received, only a 
request for revision premised on CUE could result in the 
assignment of an earlier effective date.  38 U.S.C. 
§ 5110(a); see Leonard v. Nicholson, 405 F.3d 1333, 1337 
(Fed. Cir. 2005) ("[A]bsent a showing of [clear and 
unmistakable error, the appellant] cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) ("When a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen."); see also Bingham 
v. Principi, 18 Vet. App. 470, 475 (2004).

As the Veteran has only claimed CUE regarding the December 
1986 RO decision that initially denied service connection, 
there is no basis for any earlier effective date claim at 
this time.

ORDER

Pursuant to an August 2003 Court Order in this matter, the 
Board hereby dismisses the appellant's December 2005 motion 
alleging CUE in the RO's December 1986 decision.

____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


